SECOND AMENDMENT TO ADMINISTRATION AGREEMENT THIS SECOND AMENDMENT TO THE ADMINISTRATION AGREEMENT (the “Agreement”) is made as of June 9, 2014, by and between The Tocqueville Trust, a Massachusetts business Trust (the “Trust”), on behalf of its series listed in Exhibit 1 (the “Funds”), and Tocqueville Asset Management L.P., a limited partnership (the “Administrator”). The parties hereto, desiring to amend the Agreement, agree as follows: W I T N E S S E T H: WHEREAS, the Trust, on behalf of the Funds, and the Administrator desire to amend Exhibit 1 of the Agreement dated as of August 14, 1995, as amended on September 24, 2009, to include The Tocqueville Alternative Strategies Fund as an investment portfolio for which the Administrator renders administrative services and to amend the name of a Fund. NOW, THEREFORE, the parties hereby agree that Exhibit 1 to the Agreement is hereby amended as follows: EXHIBIT 1 TO THE AGREEMENT SERIES OF THE TOCQUEVILLE TRUST (Revised June 9, 2014) The Tocqueville Fund The Tocqueville Opportunity Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Tocqueville Select Fund The Tocqueville Alternative Strategies Fund IN WITNESS WHEREOF, the parties hereto have executed this SECOND AMENDMENT TO THE AGREEMENT as of the day and year first above written. THE TOCQUEVILLE TRUST By: /s/ Robert W. Kleinschmidt Name: Robert W. Kleinschmidt Title: President TOCQUEVILLE ASSET MANAGEMENT L.P. By: /s/ Robert J. Kramer Name: Robert J. Kramer Title: Chief Operating Officer
